Citation Nr: 1200162	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  09-42 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for the residuals of pneumonia to include bronchitis and asthma. 

2. Whether there was Clear and Unmistakable Error (CUE) in a September 1977 RO rating decision which denied a claim for service connection for residuals of pneumonia. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, denying a petition to reopen  service connection for residuals of pneumonia to include bronchitis and asthma.

Through issuance of an October 2009 Statement of the Case (SOC), the RO purportedly reopened the Veteran's claim based on receipt of new and material evidence. This notwithstanding, the Board must determine in the first instance whether to reopen the prior rating decision that denied service connection, because this affects the Board's legal jurisdiction to adjudicate the underlying claim on a       de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

Thereafter, in February 2010 correspondence, the Veteran's designated representative raised the issue of CUE in the September 1977 RO rating decision which denied his original claim for service connection for residuals of pneumonia. The RO subsequently adjudicated and denied the Veteran's CUE claim through issuance of an April 2010 Supplemental Statement of the Case (SSOC). Generally, issuance of an SSOC by the Regional Office is considered recognition that an issue has already been placed in appellate status. Since in this instance the Veteran clearly wants consideration of his CUE claim on appeal, and to afford all due consideration to this argument, the Board regards the supplemental issue of CUE as being in appellate status, notwithstanding that the Veteran never completed the formal requirements for perfecting his appeal on that claim (i.e., timely Notice of Disagreement (NOD) with an RO rating decision, followed by a timely VA Form 9 in response to an SOC).  
Moreover, in April 2011, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board, a transcript of which is of record. 

The Board decides the Veteran's CUE claim, and also finds reason to reconsider         on the merits the claim for service connection for residuals of pneumonia.                     The underlying claim for service connection is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. Through a September 1977 rating decision, the RO denied the Veteran's original claim for service connection for residuals of pneumonia. He did not then commence an appeal of this decision. 

2. The RO's September 1977 rating decision was not factually flawed or undebatably erroneous.

3. Since the time of the original rating decision, however, additional evidence has been received in the form of new service treatment records which by law mandates reconsideration of the denied claim on its merits. 


CONCLUSIONS OF LAW

1. The September 1977 RO rating decision which denied the Veteran's original claim for service connection for residuals of pneumonia became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2011).


2. The RO's September 1977 rating decision was not clearly and unmistakably erroneous. 38 U.S.C.A. § 5109A(b) (West 2002 & Supp. 2011); 38 C.F.R.               § 3.105(a) (2011).

3. New evidence has been received which warrants the reconsideration of                 the Veteran's previously denied claim regarding the residuals of pneumonia.             38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court of Appeals for Veterans Claims (Court) established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

Regarding first, the Veteran's claim raised on appeal pertaining to alleged CUE in a prior RO rating decision, the Court has held that the provisions of the VCAA do not apply to CUE claims. See Parker v. Principi, 15 Vet. App. 407 (2002), citing            Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc). See also                    38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). Thus, the Board may fairly adjudicate on the merits the Veteran's claim for CUE in a prior rating decision as it involves the instant matter.

Next, pertaining to the Veteran's petition to reopen service connection for residuals of pneumonia, the Board finds reason in the receipt of new service treatment records (STRs) to reconsider the Veteran's claim on the merits. The Board is then remanding the underlying claim on the merits for further evidentiary development. Hence, a conclusive determination as to whether the VCAA duty to notify and assist was satisfied is not required at this juncture, and may be deferred pending future readjudication of the claim for service connection on its merits. While the Veteran clearly received VCAA notice concerning his petition to reopen, the Board points out only that any notice deficiency was harmless error. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Background and Analysis

Claim for CUE

The Board will first consider the Veteran's motion for CUE in the September 1977 RO rating decision which denied service connection for residuals of pneumonia. Whereas further below the Board is separately considering a petition to reopen the September 1977 rating decision, and indeed reconsidering the original decision upon receipt of new service records, such action does not avoid the necessity of also deciding the CUE claim. The Board observes that both its decision to reconsider the September 1977 denied claim, and the claimant potentially prevailing under a theory of CUE offer the same potential applicable effective date of benefits -- beginning from the date of the original claim for service connection in 1977,               as opposed to if the claim were simply reopened, under which the subsequent date of the petition to reopen would instead govern. See 38 C.F.R. § 3.156(c)(3).             See also 38 C.F.R. § 3.400(k) (where there was CUE in a prior rating decision, the effective date of service connection consists of the date from which benefits would have been payable if the corrected decision had been made on the date of the reversed decision). That said, were the CUE claim granted, the Veteran would also immediately prevail on the merits of his claim. By contrast, the Board's reconsideration below on his claim only postpones an eventual decision pending further evidentiary development. Thus, since the decision upon a CUE claim offers the likelihood of a greater benefit, the Board must adjudicate and decide the issue of CUE independently.

As a general matter, previous RO decisions that were not timely appealed are final and binding on the veteran based on the evidence then of record and will be accepted as correct in the absence of CUE. The prior decision will be reversed or amended only where the evidence establishes this error. See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

CUE is defined as a very specific and rare kind of error. "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable." See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The Court has indicated that a three-pronged test is used to determine whether CUE was in a prior decision: (1) it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed and evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;           (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and               (3) a determination that there was CUE must be based on the record and the law  that existed at the time of the prior adjudication in question. See Damrel v. Brown,         6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

In order for an alleged error to constitute CUE, it must have consisted of an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts, not merely misinterpretation of the facts. Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). A claim of CUE on the basis that the previous adjudication at issue "improperly weighed and evaluated the evidence" does not satisfy the stringent legal requirements for CUE. See Fugo, 6 Vet. App. at 43. 

A breach of VA's duty to notify and assist likewise does not constitute CUE.       See Crippen v. Brown, 9 Vet. App. 412, 418 (1996); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994). This includes situations when the RO is alleged to have breached the duty to assist a veteran in obtaining relevant service medical records that may render a prior rating decision non-final, or another kind of "grave procedural error" ostensibly has occurred. Cook v. Principi, 318 F.3d 1334        (Fed. Cir. 2003) (en banc) (overruling Hayre v. West, 188 F.3d 1327, 1334        (Fed. Cir. 1999)). However, the failure to apply a relevant law or regulation is an appropriate subject for a claim of CUE. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 329 (1999), citing Olson v. Brown, 5 Vet. App. 430, 433 (1993). 

In this case, on review of the Veteran's motion for CUE, submitted by his designated representative, there is a broad and extensive discussion of the underlying medical evidence and how this should have warranted a favorable decision. Of particular note, there is not one direct statement of identifiable error in the prior rating decision. Nonetheless, providing a favorable construction of the assertions made therein, the motion for CUE essentially states that the RO in September 1977 manifestly ignored the evidence before it in denying service connection. Considerable discussion is given to the service treatment records (STRs) to the extent they address in-service hospitalization for bronchopneumonia starting in September 1968, and the fact that the Veteran was seen for a possible recurrence of respiratory symptoms in March 1968. The Veteran's representative's statement essentially implies that severe damage was sustained to the pulmonary system during military service and that this had a permanent effect upon his state of health.

In accordance with the contentions raised, the Board has reviewed the record as it existed at the time of the September 1977 RO rating decision in question. At that point, the evidence was limited to the Veteran's service treatment records. 
Service medical history indicates that the Veteran did not have any respiratory problems or pathology on induction examination. In early September 1968 the Veteran underwent hospitalization following trouble breathing, becoming more congested, and developing a tight feeling in the chest. He had been febrile for three days, taking cough syrup, and with a persistent dry hacking cough. The initial impression was acute bronchitis, with possible asthma. On further evaluation including x-rays, he was determined to have had viral pneumonia. 

The Veteran remained hospitalized up until towards the end of November 1968.    At that time, a treatment summary was issued which indicated that during hospitalization the Veteran was treated with bed rest, expectorants, postural drainage, and a course of antibiotics. According to the report, the Veteran's hospital course had been unremarkable and his recovery had been complete. The revised diagnosis was that of bronchopneumonia, and perennial allergic rhinitis.                         The Veteran was discharged to duty. 

When seen in early March 1969, the Veteran reported a stuffed nose and chills as symptoms. An examination including chest x-ray was negative. The assessment given was of bronchitis. On evaluation later that month, the Veteran was complaining of repeated upper respiratory infections, bronchitis, viral pneumonia sustained twice, generalized fatigue, dyspnea, and cough. Thereafter, he underwent more in-depth evaluation for a provisional diagnosis of bronchial asthma. It was observed that the Veteran since discharge had been on full duty. He continued to note morning coughing productive of small amounts of sputum. However, there were no severe attacks of bronchospasm, and no regular medication use. He worked out regularly with good exercise tolerance. The impression was "as before - chest exam is much clearer than on prior occasions - patient seems to be doing well."        He remained on hyposensitization treatment for allergies. It was recommended that the Veteran never resume cigarette smoking, and should be seen immediately by a physician in the event of a respiratory infection. It was considered a good idea to keep the Veteran on an expectorant indefinitely as an aid in clearing his bronchial secretions.  

Records further show a notation dated from early November 1967 indicating that the Veteran had "voluntarily consented" to participate in a live type 4 adenovirus vaccine program and had been immunized accordingly. The Veteran has since contended through his hearing testimony that this was an experimental inoculation he was directed to undergo which he believed caused or contributed to the development of pneumonia in service.

When the veteran submitted his claim in 1977, service connection was warranted for a disability that was the result of disease or injury that was incurred in or aggravated by wartime or peacetime service. 38 U.S.C. §§ 310 (1977) 
(now codified at 38 U.S.C.A. §§ 1110, 1131).  

Also, under the applicable regulation, continuity of symptomatology was required where the condition noted during service was not, in fact, shown to be chronic or where the diagnosis of chronicity might be legitimately questioned. When the fact of chronicity in service was not adequately supported, then a showing of continuity after discharge was required to support the claim. 38 C.F.R. § 3.303(b). 

In September 1977, the RO issued a denial of service connection for residuals of pneumonia, stating the rationale that there was no evidence indicating that the Veteran had residuals of bronchopneumonia or chronic bronchitis. The RO observed further that the diagnostic impression recorded in March 1969 of bronchitis was not supported by objective findings, nor was there any indication of continuity of a chronic condition which might be related to the bronchopneumonia. 

When all of the foregoing evidence is reviewed, the Board cannot ascertain a clear indication of error on the part of the RO in deciding this claim as a denial of benefits. To the extent the Veteran's CUE motion identifies alleged shortcomings of the adjudication process, much of what is set forth constitutes disagreement with how the RO adjudicator conducted a weighing of the relevant case facts in reaching his conclusions, an area of discretion on the part of the adjudicator as to which it is established cannot constitute CUE. Regardless, the Board will provide a broad interpretation of the CUE motion and consider whether the RO genuinely carried out any form of manifest legal error. Specifically, consideration is warranted as to whether the RO blatantly misapplied the laws governing service connection. However, the Board cannot find any such manifest error. 

The RO's September 1977 rating decision in significant part denied service connection for lack of indication of any post-service diagnosed residuals of pneumonia. This effectively meant the lack of post-service disability. Indeed, the presence of a current disability is the first underlying element of any claim for service connection. Here, there was no medical evidence to establish a pulmonary or other respiratory disorder after military service. The RO cannot now be faulted for failure to develop evidence that might have shown such a disability, because under VA law incomplete action in furtherance of VA's duty to assist cannot comprise CUE. The Board now finds that the RO was entirely within a reasonable interpretation of the law governing service connection in requiring evidence of a current respiratory disability. The fact that the RO was able to discount the probative value of a March 1969 medical evaluation that purportedly showed recurrence of bronchitis, further supports the RO's conclusion at that time that pneumonia was a condition that had effectively resolved and would not have likely continued following separation from service. 

Apart from finding no pulmonary or respiratory disability subsequent to service discharge, the September 1977 RO rating decision addressed the element of a claim for service connection of a medical nexus, i.e., whether the disability claimed had any causal connection to military service. The RO observed that there was no indication of continuity of any chronic condition which might be related to the one episode of in-service bronchopneumonia. In thus finding, the RO ruled out the existence of a continuous manifestation of pulmonary or respiratory systems, or otherwise referred to as "continuity of symptomatology." This factual finding        was not mandatory, since the RO had already ruled out service connection on the lack of a current disability; it nonetheless further supported the decision to deny benefits. The Board again points out that the RO's observations were grounded in reasoned application of the principles underlying service connection claims to the facts of this case. 

In summary, the Board cannot discern any clear, manifest error in applying the law on the part of the RO. Nor for that matter was there a factual error consisting of failure to fully consider the case background available for review. To otherwise raise disagreement with how the facts were evaluated in this case, simply would not rise to the level of CUE. 

Accordingly, there was no manifest and undebatable error in the September 1977 RO rating decision denying service connection for residuals of pneumonia. 

Petition to Reopen

As previously indicated, the RO's September 1977 rating decision denied                 the Veteran's original claim for service connection for residuals of pneumonia.          The decisional rationale provided that there was no evidence indicating that                the Veteran had residuals of bronchopneumonia or chronic bronchitis. The RO also observed that the diagnostic impression recorded in March 1969 of bronchitis          was not supported by objective findings, nor was there indication of continuity of a chronic condition which might be related to the bronchopneumonia. The Veteran did not file an appeal of this decision, and hence it became final and binding on      the merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).

As to additional pertinent law governing the Veteran's petition to reopen, however, the Board is aware that there is indication of additional service records received as recently as September 2008, and that in some instances the receipt of new service department records will permit VA to reconsider a previously denied claim, without requirement that the claimant first present "new and material" evidence. See 38 C.F.R. § 3.156(c). In this instance, an RO request to the National Personnel Records Center (NPRC) for verification of periods of service resulted in the NPRC finding service treatment records (STRs) misplaced in the Veteran's personnel file, and in September 2008 mailing such medical records back to the RO for its review.             There is a notation by an RO official on the folder containing the new records from NPRC that these medical records were "duplicate records" of existing STRs. Unfortunately, the Board has no way of immediately verifying this notation --            it appears that at some point the Veteran's original STRs obtained in 1977 were mixed together with the later obtained STRs. Consequently, to afford all due regard to consideration of the Veteran's claim on its merits, the Board will presume that new evidence was effectively added to the record based upon the September 2008 receipt of additional service records. The Board reaches this finding premised upon the fact that there is a reasonable likelihood that new service records have been associated with the claims file following the notification and additional documentation from the NPRC.

Specifically, 38 C.F.R. § 3.156(c)(1) provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of initial presentation of "new and material" evidence. Such records include, but are not limited to additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.

Moreover, 38 C.F.R. § 3.156(c)(3) provides that an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

Here, given the indication of receipt of additional evidence relating to medical records from during the Veteran's military service, in the form of the September 2008 additional STRs discovered by the NPRC, and forwarded to the RO, the Board finds sufficient basis to invoke section 3.156(c). The Veteran's claim for service connection for residuals of pneumonia will therefore be reconsidered on a de novo (on the merits) basis. 

It warrants mention that having closely reviewed the evidence submitted in connection with the Veteran's petition to reopen the prior rating decision, it is clear that the previously deficient element of the Veteran's claim of a current disability has now been satisfied. This is established from VA outpatient treatment records and a November 2008 private physician's letter which both indicate a diagnosis of chronic obstructive pulmonary disease (COPD). A March 2009 VA Compensation and Pension examination later confirmed the diagnosis. That having been said,         the Board does not need to make any distinct finding of "new and material" evidence having been obtained in this case, as the Veteran's previously denied claim is being reconsidered in any event. 

Accordingly, reconsideration is warranted of the Veteran's claim for service connection for residuals of pneumonia. See 38 U.S.C.A. § 5108; 38 C.F.R.                  § 3.156(c). The Board's decision on this claim on the merits is deferred however, pending completion of the evidentiary development being requested below.   


ORDER

There was not CUE in a September 1977 RO rating decision which denied a claim for service connection for residuals of pneumonia. 

The  claim for service connection for the residuals of pneumonia to include bronchitis and asthma is to be reconsidered on the merits.


REMAND

The Board is remanding the underlying claim for service connection for residuals  of pneumonia for de novo reconsideration and readjudication. Also determined is that further case development of the evidence is necessary.

As previously recounted, the Veteran's STRs reflect a three-month hospitalization for what was eventually diagnosed as bronchopneumonia, and then discharged back to duty in November 1968. The Veteran was re-evaluated in early March 1969, resulting in the finding of a negative chest exam, with the chest much clearer than on prior occasions. The Veteran was counseled not to review cigarette smoking.

Presently, there is some contrasting evidence in regard to the etiology of the Veteran's current diagnosed COPD. In his November 2008 correspondence, Dr. C.R.S., private osteopath, observed that the Veteran underwent hospitalization for bronchopneumonia in 1968 which had a lasting effect on his lungs. According to the treatment provider, the Veteran had sustained multiple episodes of bronchitis since that time, however, he continued to smoke which might be a contributing factor. 
Thereafter, on VA examination in March 2009, the diagnosis given was COPD.          In the view of the examiner, it was considered less likely than not that the COPD was due to the Veteran's three-month episode of bronchopneumonia in service.  The rationale given was that the episode of pneumonia in service was brief and occurred 40 years ago, and that COPD was a distinct illness separate from the remote case of bronchopneumonia that occurred in service. 

While both opinions are on point in addressing etiology, the Board still sees fit to obtain a new VA medical opinion. The November 2008 private treatment provider's opinion is not a definitive statement on causation. See e.g., Tirpak v. Derwinski,         2 Vet. App. 609 (1992) (medical professional's use of equivocal terms such as "may" or "may not" was too speculative to constitute a definitive opinion on issue of causation). The March 2009 VA examiner's opinion is too limited in its rationale, and fails to consider the possibility (raised by the earlier osteopath's statement) that bronchopneumonia, though remote, had a lasting effect on pulmonary function. Thus, a new medical examination will be requested. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).

Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA examination to ascertain the likely etiology of claimed COPD. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner should then provide an opinion as to whether the Veteran's diagnosed COPD is at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's service, including to his three-month hospitalization for bronchopneumonia in 1968 and any verified recurrence of that condition therein. In offering the requested opinion, the examiner should indicate consideration of the theory raised in the November 2008 private osteopath's letter which states that the Veteran sustained long-term damage to the pulmonary system from the initial episode of pneumonia in 1968. Consideration should also be provided to the opinion and rationale advanced by the March 2009 VA examiner. To the extent the Veteran's COPD may be caused instead by a history of smoking, in whole or            in part, the VA examiner should indicate whether this is the case

Also, the VA examiner should consider the significance of a theory, raised by the Veteran himself, that his November 1967 vaccination through the live type 4 adenovirus vaccine program may have been a factor behind ultimately developing pneumonia in service and developing a permanent respiratory disability.

The examiner should include in the examination report the rationale for (or an explanation of the reasons he or         she reached) any opinion expressed.

2. The RO/AMC should then review the claims file.            If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal for service connection for residuals of pneumonia in light of all additional evidence received.         If the benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


